Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments

3.	Applicant's arguments filed on 05/26/2022 have been fully considered but they are not persuasive. 

Regarding 102 rejection, the applicant argued for independent claim in page 7 that “The predefined temperature threshold value (Tmax) of Lentner is not dervived from the calculated power dissipation or from a thermal model”. Examiner respectfully disagrees.
Lentner teaches TMAX is derived from ΔT and TL (See [0038]) and ΔT is calculated from thermal model and TMAX is derived from ΔT, therefore TMAX is derived from thermal model (See [0045]).
Therefore, the rejection stands.
In page 7 applicant argued that “Although Lentner describes that the power dissipation of the component may be determined in various ways, it does not describe that the thermal model is used to calculate the power dissipation”. Examiner respectfully disagrees.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the thermal model is used to calculate the power dissipation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the rejection stands.


In pages 7-8 applicant argued that “In addition, the predefined temperature threshold value is not calculated from the thermal model. Instead, the thermal model is used to determine an expected temperature value associated with the component that is compared to the predefined temperature threshold value”. Examiner respectfully disagrees.
Lentner teaches predefined temperature threshold value TMAX is derived from ΔT and TL (See [0038]) and ΔT is calculated from thermal model and TMAX is derived from ΔT, therefore TMAX is derived from thermal model (See [0045]).
Therefore, the rejection stands.
In page 8 applicant argued that “For at least the foregoing reasons, Lentner does not describe the at least one threshold value that is derived from at least one predefined temperature curve representing predefined temperature values of the electricity meter over time according to a modelled thermal behaviour of the electricity meter, as required by claim 1”. Examiner respectfully disagrees.
Lentner teaches the at least one threshold value TMAX that is derived from at least one predefined temperature curve (predefined temperature curve is ΔT and TL; See [0038]) representing predefined temperature values of the electricity meter over time (predefined temperature value is TL over time from predefined temperature curve; See [0045]) according to a modelled thermal behavior of the electricity meter (ΔT is calculated from thermal model and TMAX is derived from ΔT, therefore TMAX is derived from thermal model; See [0045]).
Therefore, the rejection stands.
Therefore, applicant’s arguments regarding 102 rejection are not persuasive.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-2 and 4-15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Lentner et al. (Pub NO. US 2011/0218688 A1; hereinafter Lentner).
Regarding Claim 1, Lentner teaches a method of monitoring a functional state of an electricity meter (method if Fig. 1; See [0053]-[0057]), comprising the steps of: 
generating at least one temperature signal (temperature signal is power dissipation PDISS; See [0013]-[0015]) from which an actual temperature value (actual temperature value is expected temperature increase ΔT; See [0016]) of the electricity meter can be derived (See [0015]-[0017]); determining whether the actual temperature value and/or a gradient exceeds at least one threshold value (comparing ΔT with threshold value TMAX; See [0018]-[0019]), 
 the at least one threshold value is being derived (TMAX is derived from ΔT and TL; See [0038]) from at least one predefined temperature curve (predefined temperature curve is ΔT and TL; See [0038]) representing predefined temperature values of the electricity meter over time (predefined temperature value is TL from predefined temperature curve; See [0045]) according to a modelled thermal behavior of the electricity meter (ΔT is calculated from thermal model and TMAX is derived from ΔT, therefore TMAX is derived from thermal model; See [0045]).
Regarding Claim 2, Lentner teaches the method according to claim 1, the method further comprises the step of generating a triggering signal if the actual temperature value and/or a gradient thereof exceeds the at least one threshold value (See [0019]).
Regarding Claim 4, Lentner teaches the method according to claim 1, the method further comprises the step of identifying at least one point of interest in the at least one temperature curve the at least one point of interest relating to certain operational conditions of the electricity meter (thermal model is temperature curve and point of interest is known ambient temperature; See [0045]).
Regarding Claim 5, Lentner teaches the method according to claim 1, an electrical resistance in a primary current path within the meter is associated to the at least one predefined temperature curve and/or derived from the actual temperature value and/or gradient thereof (thermal model is temperature curve and primary current path is related to heat dissipation; See [0044]-[0045]).
Regarding Claim 6, Lentner teaches the method according to claim 1, the method further comprises the step of establishing at least one thermal model for modelling the thermal behavior of the electricity meter, the at least one thermal model comprising the at least one predefined temperature curve (See [0015]-[0019]).
Regarding Claim 7,  Lentner teaches the method according to claim 6, upon identification of certain errors, trends, patterns or correlations between the actual temperature value and/or the gradient thereof, and the at least one predefined temperature curve at least one parameter of the thermal model is automatically adjusted by machine learning (See [0007]).
Regarding Claim 8, Lentner teaches the method according to claim 6 the step of establishing the at least one thermal model includes the step of defining at least one equilibrium state the electricity meter assumes during operation (See [0016]), the at least one equilibrium state representing a thermal equilibrium of the electricity meter in dependence of at least one electrical load running through the electricity meter (See [0020]), and of environmental conditions existing in an environment of the electricity meter (See [0038]).
Regarding Claim 9, Lentner teaches the method according to claim 6,  the step of establishing the at least one thermal model includes the step of defining at least one heating behavior (See [0016]) and/or at least one cooling behavior of the electricity meter based on at least one functional step response of the electricity meter to a change in a functional state and/or operational state of the electricity meter (See [0019]).
Regarding Claim 10, Lentner teaches the method according to claim 6, the step of establishing the thermal model involves the step of determining at least one thermal resistance value and/or the step of determining at least one thermal capacitance value of the electricity meter (RC model includes resistor and capacitor; See [0055]).
Regarding Claim 11, Lentner teaches the method according to claim 6, the step of establishing at least one thermal model is carried out for at least two different types of operating conditions of the electricity meter (two different types of operating condition is two different types of threshold, upper threshold and lower threshold; See [0056]) and/or at least two different types of electricity meters.
Regarding Claim 12, Lentner teaches a computer program (See [0045]) for monitoring a functional state of an electricity meter, comprising instructions which, when the computer program executed by an electricity meter (electricity meter is power meter; See [0044]) and/or an administration device in an electricity metering system (computer program executed by microcomputer; See [0045]), cause the electricity meter and/or the administration device carry out the steps of a method according to claim 1.
Regarding Claim 13, Lentner teaches a computer-readable data carrier having stored thereon the computer program (computer program executed by microcomputer; See [0045]) of claim 12.
Regarding Claim 14, Lentner teaches a data carrier signal carrying the computer program of claim 12 (See [0050]).
Regarding Claim 15, Lentner teaches an electricity meter configured to carry out the method of claim 1 (electricity meter is power meter; See [0044]).

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lentner in view of Carpenter et al. (Pub NO. US 2017/0363441 A1; hereinafter Carpenter).
Regarding Claim 16, Lentner teaches an electricity metering system, comprising at least one electricity meter (electricity meter is power meter; See [0044]) according to claim 15.
Lentner is silent about in particular an Advanced Metering Infrastructure (AMI).
Carpenter teaches electricity meter with in particular an Advanced Metering Infrastructure (AMI) (See [0002]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Lentner by using an Advanced Metering Infrastructure (AMI), as taught by Carpenter in order to measure, collect and analyze energy storage (Carpenter; [0002]).
Regarding Claim 17, Lentner teaches an electricity metering system (See [0044]), configured to carry out the method of claim 1.
Lentner is silent about in particular an Advanced Metering Infrastructure (AMI) comprising at least one administration device.
Carpenter teaches electricity meter with in particular an Advanced Metering Infrastructure (AMI) (See [0002]) comprising at least one administration device (See [0027], [0033]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Lentner by using an Advanced Metering Infrastructure (AMI) comprising at least one administration device, as taught by Carpenter in order to measure, collect and analyze energy storage (Carpenter; [0002]).
8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lentner in view of Garsdet al. (Pub NO. US 2018/0003572 A1; hereinafter Garsd).
Regarding Claim 3, Lentner teaches the method according to claim 1. 
Lentner is silent about the method further comprises the step of adjusting the at least one temperature curve and/or to select the temperature curve from a set of predefined temperature curves according to a certain operational state and/or according to a certain operational condition of the electricity meter.
Garsd teaches the method further comprises the step of adjusting the at least one temperature curve (See [0284]) and/or to select the temperature curve from a set of predefined temperature curves according to a certain operational state (operational state is actual heating pattern; See [0284]) and/or according to a certain operational condition of the electricity meter.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Lentner by the method further comprises the step of adjusting the at least one temperature curve and/or to select the temperature curve from a set of predefined temperature curves according to a certain operational state and/or according to a certain operational condition of the electricity meter, as taught by Garsd in order to achieve adjustment of heating/cooling (Garsd; [0284]).


Conclusion

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        
/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858